Name: Commission Regulation (EC) No 1675/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Indonesia
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania;  trade policy
 Date Published: nan

 12. 7. 94 Official Journal of the European Communities No L 178/25 COMMISSION REGULATION (EC) No 1675/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 1 2 thereof, extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted from 1 January 1 994 to 30 June 1994 within the limits of the individual ceilings set out in column 7 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 30 June 1994, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of order Nos and categories indicated in the table below and originating in Indonesia, the relevant ceilings were fixed at the levels indicated in that table : Order No Category Ceiling pairs pieces tonnes 40.0010 1 1 130,500 40.0120 12 1 594 500 40.0130 13 1 009 000 40.0140 14 23 000 40.0160 16 49 500 40.0170 17 40 500 40.0200 20 116,000 40.0210 21 281 000 40.0220 22 324,500 40.0230 23 154,000 40.0260 26 197 500 40.0270 27 130 000 40.0280 28 54 500 40.0290 29 62 000 40.0310 31 337 000 40.0330 33 121,000 40.0370 37 193,000 40.0390 39 50,500 40.0410 41 375,000 40.0610 61 24,000 40.0670 67 42,500 40.0680 68 45,500 40.0740 74 33 500 40.0750 75 5 000 40.0830 83 30,000 40.0860 86 70 000 40.0910 91 34,500 40.0930 93 14,000 40.1110 111 2,000 42.1251 125 A 226,500 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 338 , 31 . 12. 1993, p. 22. No L 178/26 Official Journal of the European Communities 12. 7 . 94 Whereas on 15 June 1994, the sum of the quantities charged during the 1994 (1 January 1994 to 30 June 1994) preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and the origin in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities against the tariff ceilings opened from 1 January 1994 to 30 June 1994 by Council Regulation (EEC) No 3832/90 relating to the products indicated in the table below and originating in Indonesia, shall cease to be allowed from 15 July 1994 : Order No Category CN code Description 40.0010 1 5204 11 00 Cotton yarn not put up for retail sale (tonnes) 5204 1 9 00 5205 5206 ex 5604 90 00 40.0120 12 61 15 12 00 Panty-hose (tights), stockings, under stockings, socks, (1 000 pairs 6115 19 10 ankle-socks, sockettes and the like, knitted or or pieces) 6115 19 90 crocheted, other than for babies, including stockings 61 15 20 1 1 for varicose veins, other than products of category 70 6115 20 90 611591 00 611592 00 611593 10 6115 93 30 6115 93 99 6115 99 00 40.0130 13 6107 11 00 Men's or boys' underpants and briefs, women's or (1 000 pieces) 6107 1200 girls' kickers and briefs, knitted or crocheted, of 6107 19 00 wool, cotton or of man-made fibres 6108 21 00 6108 22 00 6108 29 00 40.0140 14 6201 11 00 Men's or boys' woven overcoats, rain- and other (1 000 pieces) ex 6201 12 10 coats, cloaks and capes, of wool , of cotton or of ex 6201 12 90 man-made textile fibres (other than parkas) (of ex 6201 13 10 category 21 ) ex 6201 13 90 6210 20 00 40.0160 16 6203 11 00 Men's or boys' suits and ensembles, other than (1 000 pieces) 6203 12 00 knitted or crocheted, of wool , of cotton or of 6203 19 10 man-made fibres, excluding ski suits ; men's or boys' 6203 19 30 tracksuits with lining, with an outer shell of a single 6203 21 00 identical fabric, of cotton or of man-made fibres 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 40.0170 17 6203 31 00 Men's or boys' jackets excluding waister jackets and (1 000 pieces) 6203 32 90 blazers , other than knitted or crocheted, of wool, of 6203 33 90 cotton or of man-made fibres 6203 39 19 12. 7. 94 Official Journal of the European Communities No L 178/27 Order No Category CN code Description 40.0200 20 6302 21 00 Bed linen, other than knitted or crocheted (tonnes) 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 40.0210 21 ex 6201 12 10 Parkas ; anoraks, windcheaters, waister jackets and (1 000 pieces) ex 6201 12 90 the like other than knitted or crocheted, of wool, of ex 6201 13 10 cotton or man-made fibres ; upper parts of tracksuits ex 6201 13 90 with lining, other than of category 16 or 29, of 6201 91 00 cotton or of man-made fibres 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 621 1 32 41 6211 33 41 621 1 42 41 621 1 43 41 40.0220 22 5508 10 11 Yarns of staple or waste synthetic , fibres not put up (tonnes) 5508 10 19 for retail sale 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 3110 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 40.0230 23 5508 20 10 Yarn of staple or waste artificial fibres, not put up (tonnes) for retail sale 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 No L 178/28 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description 40.0260 26 6104 41 00 Women's or girls' dresses, of wool, of cotton or (1 000 pieces) 6104 42 00 man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 40.0270 27 6104 51 00 Women's or girls' skirts, including divided skirts (1 000 pieces) 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 40.0280 28 6103 41 10 Trousers, bib and brace overalls , breeches and shorts (1 000 pieces) 6103 41 90 (other than swimwear) knitted or crocheted, of wool , 6103 42 10 of cotton or man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 40.0290 29 6204 1 1 00 Women's or girls' suits and ensembles, other than (1 000 pieces) 6204 12 00 knitted or crocheted, of wool, of cotton or 6204 1 3 00 man-made fibres, excluding ski suits ; women's or 6204 19 10 girls' tracksuits with lining, with an outer shell of a 6204 21 00 single identical fabric , of cotton or of man-made 6204 22 80 fibres 6204 23 80 6204 29 18 6211 42 31 6211 43 31 40.0310 31 6212 10 00 Brassieres, woven, knitted or crocheted (1 000 pieces) 40.0330 33 5407 20 1 1 Woven fabrics of synthetic filament yarn obtained (tonnes) from strip or the like of polyethylene or 6305 31 91 polypropylene, less than 3 m wide ; sacks and bags , 6305 31 99 of a kind used of the packing of goods, not knitted or crocheted, obtained from strip or the like 12. 7. 94 Official Journal of the European Communities No L 178/29 Order No Category CN code Description 40.0370 37 5516 11 00 Woven fabrics of artificial staple fibres (tonnes) 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 40.0390 39 6302 51 10 Table linen, toilet and kitchen linen, other than (tonnes) 6302 51 90 knitted or crocheted, other than of terry towelling or 6302 53 90 similar terry fabrics of cotton ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 40.0410 41 5401 10 11 Yarn of synthetic filament (continuous), not put up (tonnes) 5401 10 19 for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 tons 5402 10 10 per metre 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 No L 178/30 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description 40.0610 61 ex 5806 10 00 Narrow woven fabrics, and narrow fabrics (bolduc) (tonnes) 5806 20 00 consisting of warp without weft assembled by means 5806 31 10 of an adhesive, other than lables and similar articles 5806 31 90 of category 62 5806 32 10 5806 32 90 Elastic fabrics and trimmings (not knitted or ex 5806 39 00 crocheted), made from textile materials assembled ex 5806 40 00 from mbber thread 40.0670 67 5807 90 90 Knitted or crocheted clothing accessories other then (tonnes) for babies, household linen of all kinds, knitted or 6113 00 10 crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing 6117 10 00 articles knitted or crocheted blankets and travelling 6117 20 00 rugs, other knitted or crocheted articles including 6117 80 10 parts of garments or of clothing accessories 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex .6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 40.0680 68 6111 10 90 Babies ' garments and clothing accessories excluding (tonnes) 6111 20 90 babies ' gloves, mittens and mitts of categories 10 6111 30 90 and 87, and babies ' stockings, socks and sockettes, ex 6111 90 00 other than knitted or crocheted of category 88 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 40.0740 74 6104 11 00 Women's or girls ' knitted or crocheted suits and (1 000 pieces) 6104 12 00 ensembles, of wool , of cotton or man-made fibres, 6104 13 00 excluding ski suits ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 12. 7. 94 No L 178/31Official Journal of the European Communities Order No Category CN code Description 40.0750 75 6103 11 00 Men's or boys' knitted or crocheted suits and (1 000 pieces) 6103 12 00 ensembles, of wool, of cotton or of man-made fibres, 6103 1900 excluding ski suits 6103 21 00 6103 22 00 6103 23 00 6103 29 00 40.0830 83 6101 10 10 Overcoats, jackets, blazers and other garments, (tonnes) 6101 20 10 including ski suits, knitted or crocheted, excluding 6101 30 10 garments of categories 4, 5 , 7, 13, 24, 26, 27, 28 , 68, 69, 72, 73, 74 and 75 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 40.0860 86 6212 20 00 Corsets , corset-belts , suspender-belts, braces, (1 000 pieces) 6212 30 00 suspenders, garters and the like and parts thereof, 6212 90 00 whether or not knitted or crocheted 40.0910 91 6306 21 00 Tents (tonnes) 6306 22 00 6306 29 00 40.0930 93 ex 6305 20 00 Sacks and bags, of a kind used for the packing of (tonnes) ex 6305 39 00 goods, of woven fabrics, other than made from ex 6305 90 00 polyethylene or polypropylene strip 40.1110 111 6306 91 00 Camping goods, woven, other than pneumatic (tonnes) 6306 99 00 matteresses and tents 42.1251 125 A 5402 41 10 Yarn of synthetic filament (continuous), not put up 5402 41 30 for retail sale , other than yarn of category 41 5402 41 90 5402 42 00 5402 43 10 5402 43 90 No L 178/32 Official Journal of the European Communities 12. 7. 94 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1994. For the Commission Christiane SCRIVENER Member of the Commission